Citation Nr: 1438543	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  The propriety of the reduction of the disability rating for chronic lumbosacral strain from 20 percent to 10 percent effective from March 17, 2010.

3.  Entitlement to an increased rating for degenerative joint and disc disease of the thoracolumbar spine with intermittent radiculopathy of the bilateral lower extremities, evaluated as 20 percent from June 14, 2012 and as 10 percent from December 26, 2013.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In February 2008, the RO denied service connection for a right knee condition and a left shoulder condition.  The Veteran perfected an appeal of these issues.  In July 2010, the RO granted service connection for left shoulder impingement syndrome and that issue is resolved.  

In February 2009, the RO denied service connection for left hip pain.  The Veteran perfected an appeal of this issue.  In August 2013, he stated that he believed his hip pain was sciatica related to his low back disability and that he was not claiming service connection for a separate hip disability.  In February 2014, the RO granted service connection for intermittent radiculopathy of the bilateral lower extremities and indicated that this fully resolved the Veteran's appeal of the left hip issue.  The Board agrees and thus, this issue is no longer for consideration.  

In July 2010, the RO reduced the rating for chronic lumbosacral strain from 20 percent to 10 percent from March 17, 2010.  The RO also denied service connection for a broken nose, a neck injury, a right wrist injury, a traumatic brain injury, and missing teeth.  In August 2010, the Veteran submitted a notice of disagreement with the reduction and the denial of service connection for the nose, neck and cracked teeth.  

In January 2012, the RO granted service connection for a nasal septal deviation.  That issue was resolved and is no longer for consideration.  The RO also furnished a statement of the case which addressed the reduction and service connection for a neck injury and for missing teeth.  The Veteran submitted a VA Form 9 indicating that he was only appealing certain issues.  Review of his statement indicates that his appeal was limited to the reduction issue.  

As concerns the reduction, the Board notes that this matter does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  In this case, however, the reduction actually stems from a VA examination conducted in connection with a claim for an increased evaluation.  Additionally, the RO readjudicated the claim during the appeal period as one for increase.  Accordingly, the Board has characterized the issues as stated on the title page.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).

The VBMS and virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The Veteran does not have a current right knee disability.  

2.  In a July 2010 decision, the RO reduced the rating for the Veteran's service-connected lumbosacral spine disability from 20 percent disabling to 10 percent disabling from March 17, 2010.  The 20 percent rating had been in effect less than 5 years.  

3.  The RO was not required to notify the Veteran of the proposed rating reduction in accordance with 38 C.F.R. § 3.105(e) because the action did not result in a reduction of compensation payments being made at that time.  

4.  At the time of the reduction, there was reasonable doubt as to whether there was improvement in the Veteran's service-connected lumbosacral spine disability.  

5.  For the period beginning December 26, 2013, the disability picture related to the service-connected lumbosacral spine disability more nearly approximates the functional equivalent of forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees.  

6.  At no time during the appeal period has the Veteran's service-connected lumbosacral spine disability been manifested by forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

7.  The June 2012 VA examination shows mild radiculopathy of the right and left lower extremities.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria to reduce the disability rating assigned for service-connected lumbosacral spine disability from 20 percent to 10 percent effective March 17, 2010, have not been met; restoration is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2013).  

3.  For the period beginning December 26, 2013, the criteria for a 20 percent rating for service-connected lumbosacral spine disability are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242.  

4.  The criteria for a rating greater than 20 percent for service-connected lumbosacral spine disability are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242.  

5.  The criteria for a separate 10 percent rating for right lower extremity radiculopathy, and no more, are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

6.  The criteria for a separate 10 percent rating, and no more, for left lower extremity radiculopathy are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  Correspondence dated in September 2007, March 2009, March 2010, May 2012, and December 2013 notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what information he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  The right knee issue was most recently readjudicated in the July 2010 supplemental statement of the case and the reduction and increase were readjudicated in the February 2014 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, and Social Security Administration (SSA) records.  The Veteran underwent a VA joints examination in March 2009.  No pathology was found as concerns the right knee and the examiner provided a negative opinion.  The Veteran was provided several VA examinations to assess the severity of his back disability.  On review, the examinations of records are adequate and further examination is not necessary.

As concerns the reduction and as discussed further below, the regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  However, these regulations are not for application in this case.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of this claim.  See 38 C.F.R. § 3.159 (2013).  

Right knee disability

Initially, the Board notes that a significant amount of evidence has been added to the record since the July 2010 supplemental statement of the case.  On review, this evidence essentially duplicates evidence already of record or is not relevant to this issue.  A remand for consideration and additional supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a current disability, however, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection. See Buchanan, 451 F.3d at 1334-37.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

In an August 2007 statement, the Veteran described an in-service incident involving a semi-trailer.  He reported that he suffered right knee damage from the violent twisting action.  The Veteran provided additional information in a September 2007 statement and indicated that his right knee problems have worsened with age. 

In his August 2010 VA Form 9, he reported an additional injury after the trailer incident.  He indicated that he dropped a spool of rope on his leg which hyperextended his knee.  He believed this was the sole reason for his recurring knee pain and problems.  He further stated that this happened due to his back giving out while he was lifting a rope during service.  

The Veteran is competent to report the in-service right knee injuries.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Service treatment records do not document the claimed incidents and on examination for separation, the Veteran's lower extremities were reported as normal.  On the associated report of medical history, however, he reported some intermittent bilateral knee pain, treated with NSAID's with good results.  Considering this and resolving reasonable doubt in his favor, the Board will concede that he experienced a right knee injury and/or symptoms during service.   

Arthritis is not shown within the one-year period following discharge and thus, the remaining question is whether he has a current right knee disability related to military service.    

A December 2008 record shows that the Veteran was seen to establish primary care with VA.  He reported that he injured his right knee a few months after the in-service back injury.  He said he was told he did not have a bone fracture, but he does not remember what kind of therapy he received.  Examination of the right knee showed no deformity, swelling or erythema.  Range of motion was not limited and there was no pain on the patella compression test.  An x-ray was ordered of the right knee.  A January 2009 VA primary care note includes an assessment of right knee pain.  It was noted that right knee x-rays were normal.  

On VA examination in March 2009, the Veteran reported that he injured his right knee in 1985 when he hyperextended it by dropping a spool of rope on it.  He had pain, but no swelling or bruising, and it bothered him after that for a month when doing physical training.  On physical examination, there was no pain with motion, effusion, redness, heat, guarding, ankylosis or abnormal weight bearing.  The patella was normally positioned and he had no tenderness over the joint line, collateral ligaments, or bursae.  Stability tests were negative.  Range of motion was from 0 to 140 degrees.  X-rays were negative.  The examiner stated that no right knee pathology was found and therefore, the claimed condition was less likely as not caused by or a result of military service.  

The Board has reviewed the record and does not find competent evidence showing current right knee pathology or otherwise documenting a current right knee disorder.  His complaints of pain, without underlying disease or injury does not warrant service connection.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

The Board acknowledges the Veteran's contentions that his right knee was damaged resulting in current disability.  While the Veteran is competent to report his symptoms, etc., his unsupported lay assertions as to a currently disease or residuals of injury are not sufficient to outweigh the objective evidence of record.  Here, the appellant has not established a factual foundation for establishing the presence of a recognized disese or injury.  Jandreau.

In summary, the Veteran does not have a current right knee disability and service connection is not warranted.  See Brammer.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Evaluation for service-connected lumbosacral spine disability, to include whether the reduction was proper

	i. Factual background

The Veteran was originally granted service connection for chronic lumbosacral strain in January 1991 and assigned a noncompensable rating from December 13, 1988.  

In connection with a claim for increase, the Veteran underwent a VA examination in December 2005.  He reported a constant aching pain.  He gets muscle spasms at night and feels that his vertebrae shift out of position because he has to pop his back.  He has flare-ups with pain going into his buttock occurring about 4 times a year and lasting up to a month.  On physical examination, forward flexion was to 60 degrees with pain through the entire range.  Extension was to 30 degrees, right and left bending were to 30 degrees, and right and left rotation were to 30 degrees.  Functional range of motion was not significantly affected by pain, repetition, fatigue, weakness or incoordination.  The examiner stated he would have to resort to mere speculation to assess any functional loss during flares.  

In January 2006, the rating for chronic lumbosacral strain was increased to 20 percent from October 3, 2005.  The Veteran disagreed with the rating and a statement of the case was furnished in March 2007.  The Veteran did not perfect the appeal.  

In February 2009, the Veteran submitted another claim for increase.  A February 2009 VA note documents complaints of worsening back pain with radiation of pain.  On physical examination, there was tenderness of the L4-5 spine and over the right sacroiliac joint.  There was no limitation of motion.  A March 2009 MRI of the lower back showed a small disc protrusion, multilevel throughout the lumbar spine.  There were some mild facet degenerative changes noted.  As a result, there were some varying degrees of stenosis, mild in severity.  No frank nerve root compression.  There was partial sacralization at L5 as well as mild levoscoliosis of the thoracolumbar spine.  

On VA examination in March 2009, he reported flare-ups 5 to 6 times a year lasting for one week.  He has occasional spasms.  On physical examination, there was no fixed deformity, muscle spasm, weakness, tenderness, or abnormal gait.  Forward flexion was to 80 degrees when he had discomfort with a maximum forward flexion of 90 degrees.  Extension was to 20 degrees, left and right lateral flexion were to 30 degrees, and left and right lateral rotations were to 20 degrees.  There was no decreased range of motion on repetitive testing.  

The Veteran underwent a back rehab consult in June 2009.  Range of motion of the lumbar spine was slightly limited in extension.  

The Veteran underwent additional VA examination on March 17, 2010.  He reported 6 severe flare-ups over the past year, but he has not been put on bed rest.  On physical examination, there was normal lordosis of the lumbosacral spine.  Forward flexion was 0 to 80 degrees; extension was 0 to 25 degrees; left and right lateral flexion were 0 to 30 degrees; and left and right lateral rotations were 0 to 30 degrees.  There was no loss of function with repetitive range of motion.

In July 2010, the RO reduced the rating for the service-connected lumbosacral spine disability to 10 percent from March 17, 2010.  In his notice of disagreement, the Veteran stated that his lower back has not improved at all and it has increased in chronic problems.  

On VA examination in April 2011, the Veteran reported constant low back pain with flares brought on by activity or repetitive bending, lifting or twisting.  The pain is much more severe with flares.  He has 6 or more flares a year, lasting a few days to a few weeks.  On physical examination, there was no vertebral tenderness or paraspinal muscle tenderness or spasm.  Range of motion of the thoracolumbar spine was flexion to 80 degrees with mild subjective discomfort; extension to 25 degrees without pain; right and left bending to 25 degrees with mild subjective discomfort; and right and left rotation to 30 degrees with mild subjective discomfort.  There was no additional functional impairment after 3 repetitive motions.  The examiner noted, however, that since the flare-up was not occurring at the time, he would have to resort to mere speculation to assess any loss of function during flare-ups.  Assessment was lumbar spine degenerative joint disease, degenerative disc disease with intermittent sciatica.  

In his January 2012 VA Form 9, the Veteran reported that his back goes out of place several times a day and cracks and pops continually.  He stated that the physical therapy and strengthening exercises give him a little more freedom of movement but his life is designed around taking care of his back.  He thought it was outlandish for the doctor to say that repetitive movement does not cause further issues.  

On VA examination on June 14, 2012, the Veteran reported flare-ups about 5+ times a year lasting for 1 day to 2 months, although the average is 2 weeks.  Range of motion testing showed forward flexion to 60 degrees with painful motion beginning at 60 degrees.  Extension was to 15 degrees with painful motion beginning at 15 degrees.  Right lateral flexion was to 20 degrees with painful motion beginning at 20 degrees.  Left lateral flexion was to 15 degrees with painful motion beginning at 15 degrees.  Right and left lateral rotations were to 30 degrees or greater with painful motion beginning at 30 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions and there was no additional limitation in range of motion.  There was additional functional loss after repetitive use with less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain to palpation and there was no guarding or muscle spasm.  The examiner noted that the Veteran was unable to do any repetitive bending, twisting, or lifting.  He was, however, able to do a sedentary position with breaks to stretch every 1 to 2 hours.  

A May 2013 lumbar spine impairment questionnaire shows that the Veteran had limited range of motion with flexion to 60 degrees and minimal extension.  

The Veteran most recently underwent a VA examination on December 26, 2013.  He reported daily flare-ups.  Range of motion was forward flexion to 75 degrees with painful motion beginning at 75 degrees; extension to 20 degrees with painful motion beginning at 20 degrees; right and left lateral flexion to 20 degrees with painful motion beginning at 20 degrees; and right and left lateral rotation to 20 degrees with painful motion beginning at 20 degrees.  There was no additional limitation of motion following repetitive-use testing.  There was functional loss due to less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation and no guarding or muscle spasm.  The examiner noted that the Veteran was not having a flare-up at that time, and in the absence of additional available objective evidence, he could not state whether pain, weakness, fatigability or incoordination could significantly limit function during flare-ups or when used repeatedly over time as this would be conjecture.  

In February 2014, the RO granted service connection for degenerative joint and disc disease of the thoracolumbar spine with intermittent radiculopathy of the bilateral lower extremities effective February 20, 2009.  The disability was rated with the previously service-connected chronic lumbosacral strain under Diagnostic Codes 5247-5242 at 10 percent.  A 20 percent rating was assigned from June 14, 2012; and a 10 percent rating from December 26, 2013.  

	ii. Laws and regulations

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id. 

VA's General Counsel has held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating). 

A Veteran's disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  See 38 U.S.C.A. § 1155.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations.   Additional protections apply in cases involving ratings that have continued for long periods of time at the same level (that is, five years or more); for ratings in effect for fewer than five years, reduction is warranted if the evidence shows improvement of the condition.  See 38 C.F.R. § 3.344.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2013).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Pursuant to the rating schedule, lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  

The General Rating Formula applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine. 

Under the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).

	iii. Analysis

In this case, the increase to 20 percent for the service-connected lumbosacral spine disability was based on a December 2005 VA examination, which showed forward flexion limited to 60 degrees.  This supports the assignment of a 20 percent rating under the General Rating Formula.  

As set forth, the RO reduced the rating to 10 percent effective March 17, 2010.  The Board acknowledges that a rating decision proposing the reduction was not issued.  In this regard, however, the Veteran was in receipt of a combined 60 percent rating from February 18, 2009.  The July 2010 rating decision, which reduced the rating for the lumbosacral spine disability, also granted service connection for additional disabilities and increased the rating for a psychiatric disorder.  That decision resulted in a combined rating of 70 percent from March 10, 2010 and a 60 percent rating from March 17, 2010.  Although there was a one-week period of increase in compensation from March 10 to March 17, 2010, this was accomplished in the same rating decision as the reduction, and as such, there was no decrease in compensation payments being made.  In other words, the combined rating was 60 percent before the reduction and 60 percent after the reduction.  Accordingly, the procedural protections of 38 C.F.R. § 3.105(e) are not applicable  

The 20 percent rating had been in effect less than 5 years (from October 3, 2005 to March 17, 2010).  Thus, the additional procedural safeguards, as set forth in 38 C.F.R. § 3.344, are not for consideration.  

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

The Veteran's 20 percent rating was reduced based on the findings at the March 2009 and March 2010 VA examinations.  Both showed range of motion findings consistent with a 10 percent rating.  The question remains, however, as to whether these were isolated improvements in range of motion, flexion in particular, or whether there was actual improvement in the disability.  

Comparing the results of the VA examinations, the Board notes that while forward flexion was reportedly improved on examinations in March 2009, March 2010 and April 2011 (in comparison to the December 2005 examination), there were fluctuations (both increases and decreases) in the other planes.  Combined range of motion also fluctuated and was 210 degrees (December 2005); 210 degrees (March 2009); 225 degrees (March 2010); and 215 degrees (April 2011).  

In determining whether improvement was demonstrated, the Board has considered the Veteran's reports that his back pain was not improved, but rather, had worsened.  The Veteran is competent to report his back symptoms and his perception of their severity.  See Layno. 

The Board has also considered functional impairment due to pain on motion or other factors.  No additional functional limitations were noted on the 2009 and 2010 examinations.  Additional functional impairment was shown on subsequent examinations with less movement than normal and pain on movement.  The Board further notes that there is no indication that the Veteran was experiencing a flare-up at the time of the examinations in question.  Throughout the appeal period, the Veteran has consistently reported that he suffers flare-ups with increased limitations.  

On review, and considering the objective findings as well as the Veteran's reported functional impairment, the evidence is at least in equipoise.  That is, it cannot be said that the preponderance of the evidence supports a finding of improvement.  Resolving reasonable doubt in the Veteran's favor, the disability picture continued to more nearly approximate the criteria for a 20 percent rating.  The reduction was not proper and restoration of the 20 percent rating from March 17, 2010 is warranted.  

Having restored the 20 percent rating, and considering the February 2014 rating action by the RO, the service-connected lumbar spine disability would be rated as 20 percent disabling from October 3, 2005 and as 10 percent disabling from December 26, 2013.  The Board will consider whether an increased rating is warranted during the appeal period.  

Initially, the Board finds that the criteria for a 20 percent rating are more nearly approximated for the period beginning December 26, 2013.  In this regard, the Board notes that while range of motion findings on the December 2013 examination were consistent with a 10 percent rating, the combined range of motion only increased by 5 degrees since the June 2012 examination.  Considering the Veteran's continued complaints regarding flare-ups and limited motion, and resolving reasonable doubt in his favor, the increase is warranted.  

A rating greater than 20 percent, however, is not warranted at any time during the appeal period.  That is, the Veteran's lumbosacral spine disability is not manifested by forward flexion to 30 degrees or less, nor does he have favorable ankylosis of the entire thoracolumbar spine or the functional equivalent thereof.  The Board has considered the Veteran's complaints regarding impairment during flare-ups and with repetitive motion, but does not find adequate pathology to support a rating in excess of 20 percent.  

As set forth, in the February 2014 rating decision, the RO granted service connection for intermittent radiculopathy of the right and left lower extremities and evaluated the disabilities as noncompensable as part of the service-connected back disorder.  The Board must consider whether separate compensable ratings are warranted.  

Evidence of record shows that on VA examination in March 2010, the Veteran had normal power and reflexes in the lower extremities.  Sensory examination was normal to pinprick and vibration.  On examination in April 2011, reflexes were normal and sensory function was intact.  There was normal muscle bulk, strength, and tone in the lower extremities.  On examination in June 2012, the Veteran had normal strength in the lower extremities without atrophy.  Deep tendon reflexes and sensory examination were normal.  The examiner did note that the Veteran had radiculopathy with mild numbness in the lower extremities.  The severity of the radiculopathy was described as mild.  On examination in December 2013, the examiner indicated that there was no radiculopathy.  

As set forth, the medical evidence shows intermittent and minimal findings pertaining to the service-connected radiculopathy.  The Veteran, however, continually complains of sciatic or nerve type pain radiating from his back and the June 2012 VA examination noted mild radiculopathy in both lower extremities.  Considering this examination report and resolving reasonable doubt in the Veteran's favor, separate compensable ratings are warranted for the right and left lower extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve).  

The Board acknowledges the Veteran's reports of severe symptoms, to include his leg dragging.  While he is competent to describe his symptoms, his unsupported lay assertions do not outweigh the objective evidence of record, which shows minimal findings.  Ratings greater than 10 percent under Diagnostic Code 8520 are not warranted.  

In summary, this decision restores the 20 percent rating from March 17, 2010 and grants an increase for the period from December 26, 2013.  The end result is that a uniform 20 percent rating is assigned under the General Rating Formula.  See Hart.  This decision also assigns separate compensable ratings for radiculopathy of the right and left lower extremities.  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  On review, the referenced diagnostic codes contemplate the Veteran's claimed symptoms of back pain, limitation of motion, and radiculopathy.  As the rating criteria are considered adequate, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.

The Board acknowledges the Veteran's contentions that he is unemployable due to service-connected disabilities.  Review of the record shows that in January 2013, the RO denied entitlement to TDIU.  The Veteran did not appeal this decision.  Under these circumstances, the Board declines to consider a TDIU claim as part of the appeal issue.  If the Veteran wishes to file a new claim for TDIU, he should contact his local RO.   




ORDER

Service connection for a right knee disability is denied.

Restoration of the 20 percent rating for service-connected lumbosacral spine disability effective March 17, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period beginning December 26, 2013, a 20 percent rating is granted for service-connected lumbosacral spine disability, subject to the laws and regulations governing the award of monetary benefits.  

A rating greater than 20 percent for service-connected lumbosacral spine disability is denied.  

A separate 10 percent rating, and no more, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.

A separate 10 percent rating, and no more, is granted for left lower extremity radiculopathy, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


